Name: Council Directive 89/684/EEC of 21 December 1989 on vocational training for certain drivers of vehicles carrying dangerous goods by road
 Type: Directive
 Subject Matter: transport policy;  land transport;  organisation of transport;  employment
 Date Published: 1989-12-30

 Avis juridique important|31989L0684Council Directive 89/684/EEC of 21 December 1989 on vocational training for certain drivers of vehicles carrying dangerous goods by road Official Journal L 398 , 30/12/1989 P. 0033 - 0036 Finnish special edition: Chapter 7 Volume 3 P. 0200 Swedish special edition: Chapter 7 Volume 3 P. 0200 COUNCIL DIRECTIVEof 21 December 1989on vocational training for certain drivers of vehicles carrying dangerous goods by road(89/684/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, over the years, both national and international services carrying dangerous goods by road have been growing, adding to the risk of accidents; Whereas it is in the public interest to reduce as far as possible the risk of such accidents with their potential for causing perhaps irreversible damage to the environment and seriously injuring the vehicle crew or anyone else coming into contact with the goods; Whereas the origin of many accidents involving vehicles carrying dangerous goods, and in particular the seriousness of such accidents, can be traced to an insufficient knowledge of the risks inherent in the carriage of such goods on the part of the vehicle crews and every effort must therefore be made to improve the professional qualifications of such crews; Whereas the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR), to which nearly all the Member States are Contracting Parties, stipulates that international carriage by road of dangerous goods in tanks, batteries or receptables or tank containers with a total capacity of more than 3 000 litres per transport unit must be carried out by drivers who have been specially trained; whereas a recent amendment to the ADR states that, as from 1 January 1996, such training must have been given in respect of the carriage of goods on vehicles of a maximum permissible weight exceeding 3,5 tonnes, provided the quantities of packaged goods exceed the minimum laid down in marginal 10011 of the ADR; whereas it is desirable not only that such measures should be implemented throughout the Community but also that they should be strengthened and their scope extended to national traffic; Whereas the obligation to guarantee satisfactory vocational training for all those engaged in the carriage of dangerous goods calls for, in view of the introduction of the single transport market, all necessary measures to be taken to ensure better risk prevention not only for international but also national services carrying such goods; Whereas with a view, inter alia, to promoting Community-wide harmonized systems for training drivers of vehicles carrying dangerous goods, standardized training programmes should be introduced for such drivers, using modern methods generally geared to active learning by the participants; Whereas provision should be made for the issue of a certificate corresponding to certain minimum vocational training requirements; whereas the certificate thus issued must be recognized throughout the Community; Whereas Portugal has implemented a programme for training drivers of vehicles carrying dangerous goods, which runs until 31 December 1995; whereas Portugal is unable for organizational reasons to reduce this period and that State should accordingly be granted an additional period of one year for the training of certain of these drivers, HAS ADOPTED THIS DIRECTIVE: Article 1ObjectiveThe objective of this Directive is to require drivers who, by way of national or international road transport, carry dangerous goods using: - vehicles with a maximum permissible weight exceeding 3,5 tonnes and carrying such goods in quantities higher than the thresholds laid down in marginal 10011 of the ADR. However, in the case of explosive substances and articles, vehicles shall be taken into account whatever their maximum permissible weight may be, - tank vehicles or transport units comprising tanks or tank containers with a capacity exceeding 3 000 litres and/or a maximum permissible weight exceeding 3,5 tonnes, where such vehicles or such transport units carry dangerous goods or carry out a road transport operationwhen the dangerous goods have been unloaded but the tanks have not been cleaned and/or degasified, to hold a vocational-training certificate issued by the authority or body designated for this purpose by each Member State and conforming that they have successfully completed appropriate training in the carriage of dangerous goods by road. This Directive shall not apply to vehicles belonging to, or coming under, the responsibility of a Member State's armed forces. Article 2DefinitionsFor the purposes of this Directive: 1. 'ADR' shall mean the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR), concluded in Geneva on 30 September 1957, as amended on the date on which this Directive is adopted; 2. 'carriage by road' shall mean any journey made on roads open to the public by a vehicle used for the carriage of dangerous goods; 3. 'driver' shall mean any person who is given responsibility for driving the vehicle, even for a short period; 4. 'tank vehicle', 'transport unit', 'tank' shall be those referred to in marginal 10014 of the ADR; 5. 'dangerous goods' shall mean the substances and articles referred to in the ADR; 6. 'vocational training' certificate shall mean the certificate provided for in Appendix B.6 to the ADR; 7. 'provisional vocational training certificate' shall mean the certificate provided for in Appendix B.6 to the ADR with the legend 'Application of Article 4 (2) of Directive 89/684/EEC and valid only for carriage performed within the Member State which issued this certificate.'Article 3Member States may, after agreement with the Commission, exempt from all or part of this Directive, and for a renewable period of two years, drivers of vehicles exclusively engaged in the national carriage of goods posing little danger or pollution hazard because of their special characteristics or of the small quantities carried. Reasons must be given for all decisions taken by the competent authorities in the Member States under the previous paragraph, and such decisions must be communicated to the Commission, which shall notify the other Member States thereof. Article 4Vocational training1. The training which the drivers referred to in Article 1 require in order to obtain a vocational training certificate shall be given in the form of a theoretical course accompanied by practical exercises and approved by the competent authority. The essential objectives of this training shall be to make those concerned aware of the risks inherent in the carriage of dangerous goods and impart the basic knowledge needed to minimize the chance of an incident occurring and, if one does occur, to take the measures necessary to safeguard themselves and the environment and to limit the effects. This training must cover at least the subjects listed in the Annex. To obtain a vocational training certificate, candidates must pass an examination approved by the competent authority, which shall ensure that examiners are independent. 2. Member States may grant the provisional vocational training certificate to drivers who request it for the first time within the six months preceding the dates when this Directive is implemented without having followed the course and having sat the examination laid down in paragraph 1, on condition that such drivers provide proof that they have been engaged in the occupation of drivers of vehicles carrying dangerous goods for the five years preceding the date of implementation of this Directive. Seasonal lay-offs, holidays and breaks between employment of up to six months in any 12-month period or totalling up to 18 months in the period as a whole shall be allowed. The certificate referred to in the first subparagraph shall be valid only for the carriage of goods within the Member State which issued it. Its validity shall expire on 31 December 1996. 3. A Member State may require drivers engaged in the carriage of dangerous goods in vehicles registered in that Member State to undergo more extensive vocational training than provided for in the Annex. This may take the form of training already available in the Member State or of training which the Member State decides to introduce. 4. Certificates issued by Member States before the implementation date of this Directive on the basis of existing national provisions which the Commission has confirmed correspond at least to the requirements of this Directive shall be recognized as training certificates within the meaning of this Directive until the end of their period of validity, but not for a period exceeding five years. Article 51. The vocational training certificate referred to in Article 1 shall be valid for five years. 2. The validity of the certificate may be extended for periods of five years where the holder: (a) has, in the year before his certificate expires, completed a refresher course approved by the competent authority and has passed a test approved by that competent authority; or(b) can prove to the competent authority or body that he has been engaged in the occupation without interruption since his certificate was issued or last renewed. Seasonal lay-offs, holidays and breaks between employment of up to six months in any 12-month period shall be allowed. 3. A Member State may provide for a shorter period of validity for the vocational training certificates of drivers who carry dangerous goods in vehicles registered in that Member State. Article 6Without prejudice to Article 4 (2), all Community Member States shall recognize the vocational training certificates referred to in Article 1 issued by any other Member State. Article 71. The procedure provided for in paragraph 2 shall apply to the amendment of this Directive for the purposes of: - taking account of future amendments to the ADR, - adapting it to scientific and technical progress in the fields covered by this Directive. 2. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 8ImplementationDrivers of vehicles carrying dangerous goods must be in possession of a vocational training certificate: (a) as from 1 July 1992- for the carriage of dangerous goods in tanks, using tank vehicles or transport units comprising tanks or tank containers with a capacity exceeding 3 000 litres, - for the carriage of explosive substances; (b) as from 1 January 1995 for all other types of carriage of dangerous goods as referred to in Article 1. However, for drivers of vehicles registered in Portugal, 1 January 1995 shall be replaced by 1 January 1996. A Member State may, for drivers engaged in the carriage of dangerous goods on vehicles registered in that Member State, fix deadlines prior to those laid down in the first paragraph. Article 91. After consulting the Commission, Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. 3. The Commission shall submit to the Council before 1 September 1990 a report on the application of this Directive by each Member State, if necessary accompanied by proposals for amendments. Article 10This Directive is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSON(1) OJ N ° C 322, 15. 12. 1988, p. 11. (2) OJ N ° C 47, 27. 2. 1989, p. 182. (3) OJ N ° C 56, 6. 3. 1989, p. 27. ANNEX LIST OF SUBJECTS COVERED BY ARTICLE 4 The knowledge required in order to qualify for a vocational training certificate must cover at least the following subjects: (a) general requirements concerning the transport of dangerous goods; (b)main types of hazard; (c)preventive and safety measures appropriate to the various types of hazard; (d)what to do after an accident (first aid, road safety, basic knowledge about the use of protective equipment, etc.); (e)labelling and marking to indicate danger; (f)what a vehicle driver should and should not do during the carriage of dangerous goods; (g)the purpose and method of operation of technical equipment on vehicles used for the carriage of dangerous goods; (h)prohibitions on mixed loading in the same vehicle or container; (i)precautions to be taken during loading and unloading of dangerous goods; for drivers of vehicles carrying goods in packages, the knowledge required in order to qualify for a training certificate must also cover: (j)handling and stowage of packages; for drivers of vehicles carrying goods in tanks, the knowledge required in order to qualify for a training certificate must also cover: (k)the behaviour of vehicles carrying tanks and tank-containers on road, including movement of load.